

116 HR 3591 IH: Campus Prevention and Recovery Services for Students Act of 2019
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3591IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Mr. Trone (for himself, Mr. Johnson of South Dakota, Mr. Pappas, Mr. Joyce of Pennsylvania, Mrs. McBath, and Mr. Guest) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to prevent certain alcohol and substance misuse.
	
 1.Short titleThis Act may be cited as the Campus Prevention and Recovery Services for Students Act of 2019. 2.Alcohol and substance misuse prevention (a)In generalSection 120 of the Higher Education Act of 1965 (20 U.S.C. 1011i) is amended—
 (1)in the section heading, by striking Drug and alcohol abuse and inserting Alcohol and substance misuse; (2)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking a program to prevent the use of illicit drugs and the abuse of alcohol by students and employees that, and inserting an evidence-based program to prevent alcohol and substance misuse by students and employees that,;
 (B)by amending paragraph (1)(D) to read as follows:  (D)a description of any alcohol or substance misuse counseling, treatment, rehabilitation, recovery, re-entry, or recovery support programs provided by the institution (including in partnership with a community-based organization) that are available to employees or students;; and
 (C)in paragraph (1)(E), by striking that the institution will impose and inserting of the policies of the institution regarding; (3)in subsection (c)—
 (A)in paragraph (1)— (i)by striking and at the end of subparagraph (A);
 (ii)in subparagraph (B), by striking the period and inserting ; and; and (iii)by adding at the end the following:
							
 (C)compliance assistance to assist institutions in complying with the requirements of this section.; (B)by redesignating paragraph (2) as paragraph (4); and
 (C)by inserting after paragraph (1) the following:  (2)Interagency agreementNot later than 180 days after the date of enactment of this paragraph, the Secretary shall enter into an interagency agreement with the Secretary of Health and Human Services to—
 (A)determine criteria that satisfy the requirement under subsection (a) that an institution of higher education has adopted and has implemented an evidence-based program described in such subsection;
 (B)establish a process for disseminating the best practices for adopting and implementing such an evidence-based program; and
 (C)establish a process that promotes coordination and collaboration between institutions of higher education and the respective State agencies that administer the Substance Abuse Prevention and Treatment Block Grants pursuant to subpart II of part B of title XIX of the Public Health Service Act (42 U.S.C. 300x–21).
 (3)GuidanceNot later than 1 year after the date of the enactment of this paragraph, the Secretary shall, in coordination with the Secretary of Health and Human Services, issue guidance with respect to the criteria described in paragraph (2)(A).; and
 (4)in subsection (e)— (A)in the subsection heading, by striking drug abuse in the heading and inserting substance misuse;
 (B)in paragraph (1)— (i)by striking other organizations and inserting community-based organizations that partner with institutions of higher education;
 (ii)by striking programs of prevention, and education (including treatment-referral) to reduce and eliminate the illegal use of drugs and alcohol and the violence associated with such use and inserting evidence-based programs of alcohol and substance misuse prevention and education (including programs to improve access to treatment, referral for treatment services, or crisis intervention services) to eliminate illegal substance use, decrease substance misuse, and improve public health and safety; and
 (iii)by striking alcohol and drug abuse and inserting substance use disorder; (C)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively; and
 (D)by inserting after paragraph (1) the following:  (2)Additional usesIn addition to the activities described in paragraph (1), a grant or contract awarded under paragraph (1) may be used to carry out one or more of the following evidence-based programs or activities:
 (A)Providing programs for recovery support services, and peer-to-peer support services and counseling for students with a substance use disorder.
 (B)Promoting integration and collaboration in campus-based health services between primary care, substance use disorder services, and mental health services.
 (C)Promoting integrated care services for students related to screening, diagnosis, prevention, and treatment of mental, behavioral, and substance use disorders.
 (D)Providing re-entry assistance for students on academic probation due to their substance use disorder.
 (E)Preventing fatal and nonfatal o­ver­do­ses. (F)Providing education to students, faculty, or other personnel on—
 (i)recognizing the signs and symptoms of substance use disorder, and how to engage and support a person in a crisis situation;
 (ii)resources available in the community, within the institution of higher education, and other relevant resources for individuals with a substance use disorder; and
 (iii)safely de-escalating crisis situations involving individuals with a substance use disorder.; and (E)by amending paragraph (6), as redesignated by subparagraph (C), to read as follows:
						
 (6)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $15,000,000 for fiscal year 2020 and each of the 5 succeeding fiscal years..
 (b)Program participation agreementsSection 487(a)(10) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(10)) is amended by striking a drug abuse prevention program and inserting an alcohol and substance misuse prevention program in accordance with section 120.
 (c)ApplicabilityThe amendments made by subsection (a)(2) shall apply to institutions of higher education on the date that is 2 years after the date of the enactment of this Act.
			